Title: From David Humphreys to William Heath, 21 January 1781
From: Humphreys, David
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters 10 OClock P.M. Janry 21 1781
                        
                        His Excellency has just heard of the revolt of the Jersey Troops, and directs me to inform you that he
                            is determined at all hazards to put a stop to such proceedings, which must otherwise prove the inevitable disolution of the
                            Army. He requests therefore you will be pleased to order a Detachment to be made out from the Garrison & other
                            Troops under your command, of five or six hundred of the most robust & best Cloathed Men properly Officered
                            & provided for the purpose. The General expects the Detachment will be immediately compleated & equipped.
                            And altho it should leave the Posts very weak, he thinks there will be no risque, as the Command of Major General Parsons
                            will be returned, before the Enemy can take any advantage of the Movement.
                        His Excellency will be at the Point in the Morning. I have the honor to be Dear Sir Your Most Obedt &
                            Very Hble Servant
                        
                            D. Humphrys A.D.Camp
                        
                    